            Case 2:13-cr-00486-BRM Document 44 Filed 05/14/20 Page 1 of 3 PageID: 82
                                       UNITED STATES DISTRICT COURT
                                                   PROBATION OFFICE
                                            DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                                          U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFFICER                                                                      50 WALNUT ST.
                                                        May 12, 2020                                    ROOM 1001
  SUZANNE GOLDA-MARTINEZ                                                                            NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER                                                                     (973) 645-6161
                                                                                                    FAX: (973) 645-2155
        ELISA MARTINEZ
SUPERVISING U.S. PROBATION OFFICER                                                                  www.njp.uscourts.gov


        Andrea Lewis-Walker
        Deputy-In-Charge
        U.S. District Court
        Martin Luther King Jr.
        Federal Building and U.S. Courthouse
        50 Walnut Street
        Newark, New Jersey 07102
                                                                   RE: Adedouawongobou, Nabassin
                                                                   Docket No.: 1:13CR00486-01
                                                                   Request for Assignment of Case to
                                                                   U.S. District Court Judge
        Dear Ms. Lewis-Walker:

        On March 2, 2016, the above-referenced was sentenced by the Honorable Jose L. Linares, Chief United States
        District Judge, to 42 months’ imprisonment, followed by three (3) years supervised release for Distribution and
        Possession with Intent to Distribute Heroin. Adedouawongobou was ordered to pay a $100 special assessment,
        a fine of $1,000, and abide by the special condition of no new debt. On February 23, 2018, Adedouawongobou
        commenced supervision in the Southern District of New York based off residency.

        We are requesting this case be reassigned for judicial administration, so we can proceed with the attached
        Request for Early Termination.

        If you have any questions or concerns, please contact Probation Technician, Kelly Maciel at (973) 943-0378.
        Thank you in advance for your anticipated cooperation.

                                                                   Respectfully submitted,

                                                                   SUSAN M. SMALLEY,
                                                                   Chief U.S. Probation Officer

                                                                   Elisa Martinez/km

                                                                   By: Elisa Martinez
                                                                   Supervising U.S. Probation Officer

        Prepared By: ____Kelly Maciel__________
                     Kelly Maciel, Probation Technician
            Case 2:13-cr-00486-BRM Document 44 Filed 05/14/20 Page 2 of 3 PageID: 83
                                     UNITED STATES DISTRICT COURT
                                              PROBATION OFFICE
                                          DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                              U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFFICER                                                          50 WALNUT ST.
                                                 May 12, 2020                               ROOM 1001
  SUZANNE GOLDA-MARTINEZ                                                                NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER                                                         (973) 645-6161
                                                                                        FAX: (973) 645-2155
        ELISA MARTINEZ
SUPERVISING U.S. PROBATION OFFICER                                                     www.njp.uscourts.gov



        Honorable Jose L. Linares – Designate
        Chief United States District Judge
        Martin Luther King Jr.
        Federal Building & U.S. Courthouse
        Newark, New Jersey 07102

        RE: Adedouawongobou, Nabassin
        DKT NO: 2:13CR00486-001
        REQUEST FOR EARLY TERMINATION

        Dear Judge Linares - Designate:

        On March 2, 2016, the Honorable Jose L. Linares, Chief United States District Judge, sentenced
        the above-mentioned to 42 months’ imprisonment, followed by three (3) years supervised
        release for Distribution and Possession with Intent to Distribute Heroin. Adedouawongobou was
        ordered to pay a $100 special assessment, a fine of $1,000, and abide by the special condition
        of no new debt. On February 23, 2018, supervision commenced in the Southern District of New
        York based off residency.

        On May 7, 2020, we received a request from the U.S. Probation Office in the Southern District of
        New York to submit a motion for early termination.

        Since the commencement of supervision, the person under supervision has complied with all the
        conditions of supervision. Adedouawongobou continues to reside at 575 Underhill Avenue, 1st
        Floor, Bronx, New York 10473 and is employed with Streetplus located in Brooklyn, New York
        as a street cleaner. As of November 30, 2018, all financial obligations have been satisfied.
        Adedouawongobou reflects a positive adjustment to supervision, and the probation office believes
        he has the necessary skill set to remain on the positive track. On February 23, 2018, he was
        transferred to the Southern District of New York’s Low Intensity Caseload due to his level
        of compliance.

        Title 18 United States Code, Sections 3564(c) and 3583(e)(1) permits the Court to
        terminate probation in misdemeanor cases at any time and terms of supervised release or
        probation in felony cases after the expiration of one year of supervision if satisfied that such
        action is warranted by the conduct of an offender and is in the interest of justice. Sections
        3564(c) and 3583(e)(1) do not require “exceptional conduct” to justify early termination, and
        instead, direct district courts to consider the factors at 18 U.S.C § 3553(a).
   Case 2:13-cr-00486-BRM Document 44 Filed 05/14/20 Page 3 of 3 PageID: 84
                                                                                                Page 2


Additionally, the Guide, Vol. 8, Ch. 3, Section 360.20(c) endorses six criteria to determine if an
offender satisfies the minimal statutory factors to be considered for early termination, as follows:

       (1) The person does not meet the criteria of a career drug offender or career criminal
       as described in 28 U.S.C. § 994(h) or has not committed a sex offense or engaged
       in terrorism; (2) The person presents no identified risk of harm to the public or
       victims; (3) The person is free from any court-reported violations over a 12-month
       period; (4) The person demonstrates the ability to lawfully self-manage beyond the
       period of supervision; (5) The person is in substantial compliance with all
       conditions of supervision; and (6) The person engages in appropriate prosocial
       activities and receives sufficient prosocial support to remain lawful well beyond the
       period of supervision.

In reviewing the offender’s background and history of supervision, the person under supervision
does meet the minimal criteria for early termination. Below is a check list for Your Honor’s
consideration and response. If Your Honor wishes to discuss this matter, please contact the
undersigned officer at (973) 445-8519.


                                                     Respectfully submitted,

                                                     SUSAN M. SMALLEY, Chief
                                                     U.S. Probation Officer

                                                     Elisa Martinez/km

                                                     By: Elisa Martinez
                                                         Supervising U.S. Probation Officer




[x] Early termination granted. Supervision term to end immediately.
[ ] Supervision to be continued.




                                                            United States District Judge



                                                                     May 14, 2020
                                                                        Date
